Case 2:17-cv-00073-TSK-JPM Document 91 Filed 11/01/18 Page 1 of 9 PageID #: 1608




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 ELKINS DIVISION

  U.S. EQUAL EMPLOYMENT
  OPPORTUNITY COMMISSION,
                                                       Civil Action No. 2:17-cv-00073
                         Plaintiff,
                                                       Hon. John Preston Bailey
         v.

  BIG LOTS STORES, INC.,

                         Defendant.


  DEFENDANT BIG LOTS STORES, INC.’S OPPOSITION TO PLAINTIFF’S MOTION
    IN LIMINE TO EXCLUDE EVIDENCE THAT SHELIA BERTELLI AND DAVID
             PERRY VOLUNTEER WITH THE SPECIAL OLYMPICS

 I.     Introduction

        In its motion in limine, EEOC moves to exclude evidence that Shelia Bertelli and David

 Perry, two of the individuals EEOC accuses of discriminatory and retaliatory conduct against

 Christena Johnson and Sheria Blackburn, volunteer with the Special Olympics. EEOC argues that

 such evidence is inadmissible character evidence and irrelevant.             EEOC’s argument is

 fundamentally incorrect.

        First, Bertelli’s and Perry’s testimony is not inadmissible character evidence because it is

 not being offered to show that Bertelli and Perry acted in accordance with a character trait. It is,

 instead, a direct response to EEOC’s claim that Perry and Bertelli harbored discriminatory animus

 to persons with disabilities. Thus, the testimony does not meet the definition of character evidence.

 Moreover, it is evidence of Bertelli’s and Perry’s intent or motive (or lack thereof) to discriminate

 or retaliate against Johnson and Blackburn, which is specifically permitted by the rules of

 evidence.
Case 2:17-cv-00073-TSK-JPM Document 91 Filed 11/01/18 Page 2 of 9 PageID #: 1609




        Second, EEOC’s argument that the evidence is irrelevant is absurd. The evidence is

 probative of an element of EEOC’s claims. To prove its claims, EEOC must show that Johnson

 and Blackburn were subjected to intentional discrimination, harassment, and retaliation. In other

 words, intent is a necessary element of EEOC’s claims. Bertelli’s and Perry’s involvement with

 the Special Olympics is evidence of a lack of discriminatory or retaliatory animus. Thus, it is

 directly relevant to an essential element of EEOC’s claims.        For these reasons, Big Lots

 respectfully requests that EEOC’s motion be denied.

 II.    Factual Background

        The EEOC asserts that Bertelli “regularly harassed and otherwise mistreated [Johnson]

 because of her hearing and speech impairments.” (Doc. #63-2, p. 9). The EEOC also contends

 that Perry condoned such harassment and retaliated against Johnson for complaining about it.

 (Doc. #63-2, pp. 15–17, 23). Both Perry and Bertelli strongly deny these accusations and testified

 in no uncertain terms that they would have no intent or motivation to engage in the conduct of

 which they were accused. In fact, Bertelli testified that she “didn’t think anything of” Johnson’s

 hearing impairment.

        Q:      What is your understanding of Christina Johnson’s hearing ability?

        …

        A:      I don’t think anything of it. I mean I work with some disabled kids, so it
                doesn’t.

        By Mr. Murray:

        Q:      So you said you worked with some disabled kids.

        A:      Yeah, I work with the Special Olympics.




                                                 2
Case 2:17-cv-00073-TSK-JPM Document 91 Filed 11/01/18 Page 3 of 9 PageID #: 1610




 (Deposition of Sheila Bertelli at p. 51). Bertelli’s testimony refutes any attempt by EEOC to

 establish a discriminatory intent since Bertelli did not even consider Johnson’s impairment.

 Bertelli’s involvement with the Special Olympics is evidence of her lack of intent.

        Likewise, Perry testified that he did not hear any of Johnson’s coworkers call her any names

 and that he would not tolerate the alleged behavior:

        Q:      Did you ever hear anyone call Christina a retard at work?

        A:      No.

        Q:      Did you ever hear anyone call her mumble-mouth?

        A:      No.

        Q:      Were you ever told that anyone called her a retard?

        A:      Not that I recall.

        Q:      Were you ever told that anyone called her a mumble mouth?

        A;      Not – not – definitely not mumble-mouth.

        Q:      Okay. But maybe retard.

        A:      I might have – I can’t recall. But I never even heard mumble-mouth before.

        Q:      What about cotton-mouth?

        A:      No. And the retard, probably not either. Because I work with Special
                Olympics, and that’s a derogatory term to my people.

        Q:      I’m not implying –

        A:      So I would be highly upset. And I don’t recall being highly upset. But I
                coach Special Olympians, so that’s a derogatory term towards them. So I
                would not appreciate that.

 (Deposition of David Perry at pp. 88–89). Thus, Perry also refuted EEOC’s questioning related

 not only to his knowledge of the alleged discriminatory conduct, but whether he would have any

 motivation to tolerate it or retaliate against someone for reporting it. Both Perry’s and Bertelli’s

                                                  3
Case 2:17-cv-00073-TSK-JPM Document 91 Filed 11/01/18 Page 4 of 9 PageID #: 1611




 testimony of their involvement with the Special Olympics is relevant to their denial of EEOC’s

 allegations that they acted with a discriminatory or retaliatory animus.

 III.   Law and Argument

        This case is beyond the summary judgment stage. EEOC is no longer entitled to have the

 evidence viewed in a light more favorable to it. Rather than simply make the accusations, EEOC

 must convince a jury that Perry and Bertelli routinely harassed Johnson for her alleged impairment

 and, when allegedly confronted with that information, chose to ignore it and then retaliate against

 Johnson and Blackburn. EEOC’s accusations are strongly contested by Bertelli and Perry, who

 cite to their involvement with the Special Olympics as evidence that they lacked any

 discriminatory or retaliatory intent. Bertelli and Perry should have the opportunity to explain to a

 jury why the allegations against them are baseless. But EEOC seeks to deprive Bertelli and Perry

 from defending their reputations and asks this Court to exclude evidence that Bertelli and Perry

 volunteer with the Special Olympics. The EEOC’s arguments lack merit.

        A.      Testimony that Bertelli and Perry Volunteer with the Special Olympics is
                Admissible under Federal Rule of Evidence 404(b).

        EEOC contends that, if Big Lots seeks to admit testimony that Bertelli and Perry volunteer

 with the Special Olympics, it “likely” will do so for the purpose of showing that Bertelli and Perry

 would not have discriminated against Johnson based on her disabilities. (Doc. #83, p. 3.) Thus,

 EEOC reasons, the testimony is impermissible character evidence and should be preemptively

 excluded. (Doc. #83, p. 3.)

        First, the testimony does not even meet the definition of character evidence, which requires

 that the testimony be used “to prove that on a particular occasion the person acted in accordance

 with the character or trait.” Fed. R. Evid. 404(a)(1). But the evidence is not being used for that

 purpose. Rather, there exists two very different versions of events in this case. According to the

                                                  4
Case 2:17-cv-00073-TSK-JPM Document 91 Filed 11/01/18 Page 5 of 9 PageID #: 1612




 EEOC, Bertelli and Perry created and tolerated a hostile work environment because Johnson

 allegedly suffers from a disability. Bertelli and Perry flatly reject those allegations and, in the

 context of explaining why the claims should not be believed, testified that they volunteer with the

 Special Olympics. Therefore, the purpose of the testimony is not to demonstrate Bertelli’s and

 Perry’s character and propensity to act in conformity therewith, but to provide the jury with all the

 facts to help it determine which story it finds more credible.

        Further, even if the fact that Bertelli and Perry volunteer their time providing support to

 the disabled community met the definition of character evidence, such evidence is permissible

 when used for other purposes. See Fed. R. Evid. 105, 404(b)(2). Specifically, character evidence

 “may be admissible for another purpose, such as proving motive, opportunity, intent, preparation,

 plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). As

 discussed more fully below, intent and motive are fundamental requirements to any plaintiff

 pursuing a discrimination claim. See Kitchens v. Boeing Co., 2018 U.S. Dist. LEXIS 159978

 (D.S.C. Sep. 19, 2018) (holding that “[t]he ultimate burden of persuading the trier of fact that the

 defendant intentionally discriminated against the plaintiff remains at all times with the plaintiff”)

 (emphasis added) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000).

 At the very least, Bertelli’s and Perry’s testimony that they volunteer with the Special Olympics

 is evidence of their lack of intent or motive to engage in the discriminatory or retaliatory conduct

 of which they are accused. Given the permissible purposes for which Bertelli’s and Perry’s

 involvement in the Special Olympics may be used at trial, even if this evidence did constitute

 character evidence, EEOC’s argument that it is inadmissible is wrong.




                                                  5
Case 2:17-cv-00073-TSK-JPM Document 91 Filed 11/01/18 Page 6 of 9 PageID #: 1613




        B.      Testimony that Bertelli and Perry Volunteer with the Special Olympics Is
                Relevant.

        EEOC alternatively contends that testimony that Bertelli and Perry volunteer with the

 Special Olympics is irrelevant and thus inadmissible. Rule 402 of the Federal Rules of Evidence

 provides that “[a]ll relevant evidence is admissible, except as otherwise provided by the

 Constitution of the United States, by Act of Congress, by these rules, or by other rules prescribed

 by the Supreme Court . . . .” Fed. R. Evid. 402. Under Rule 401, evidence is relevant if it “has

 any tendency to make the existence of any fact that is of consequence to the determination of the

 action more probable or less probable than it would be without the evidence.” Fed. R. Evid. 401.

 At all times, the threshold for relevance is “low.” See Lorraine v. Markel Am. Ins. Co., 241 F.R.D.

 534, 541 (D. Md. 2007).

        With regards to its harassment claim, the EEOC has the burden of proving at trial that

 Johnson was subjected to unwelcome harassment because of a disability; that is, EEOC must prove

 a discriminatory intent. See Fox v. GMC, 247 F.3d 169, 177 (4th Cir. 2001). With regards to its

 retaliation claim, EEOC must similarly prove intentional retaliation. See Kaszynski v. Thompson,

 83 F. App’x 526, 528 (4th Cir. 2003). Bertelli’s and Perry’s involvement with the Special

 Olympics is evidence of their lack of a discriminatory or retaliatory intent or motive. Thus, it is

 directly relevant to a foundational element of EEOC’s claims. Accordingly, it is admissible

 relevant evidence under Rules 401 and 402.

        C.      The Evidence Is Not Inadmissible Under Rule 403.

        EEOC finally attempts to exclude testimony that Bertelli and Perry volunteer with the

 Special Olympics on the basis that its admission risks unfair prejudice, jury confusion, or waste of

 time. As noted, one of the central issues in this case is whether EEOC can prove the necessary




                                                  6
Case 2:17-cv-00073-TSK-JPM Document 91 Filed 11/01/18 Page 7 of 9 PageID #: 1614




 intent. Because Bertelli’s and Perry’s testimony is highly probative on that issue, there is no danger

 that the testimony would confuse a jury.

        EEOC is absolutely correct that Bertelli’s and Perry’s involvement with the Special

 Olympics is harmful to it case. See Harris v. Q&A Assocs., 2018 U.S. Dist. LEXIS 104479

 (N.D.W. Va. Jun 22, 2018) (noting that “all evidence offered against a party is, by its very nature,

 inherently prejudicial…”). But as courts have routinely recognized, the issue is not “one of

 prejudice, but of unfair prejudice . . . .” Id. (holding that evidence that a party was a non-profit

 corporation was not unfairly prejudicial). Allowing Bertelli and Perry to rebut the EEOC’s

 allegations regarding their conduct and explain why they lacked the discriminatory or retaliatory

 intent or motivation is not unfairly prejudicial to EEOC. To the contrary, the real prejudice would

 be denying Bertelli and Perry the opportunity to defend against EEOC's allegations with otherwise

 highly probative testimony.

        Accordingly, the Court should deny EEOC’s motion.              Perry and Bertelli should be

 permitted to tell a jury exactly why the allegations against them are without merit.

 IV.    Conclusion

        For the foregoing reasons, Defendant Big Lots Stores, Inc. respectfully requests that

 Plaintiff’s motion in limine be denied.



 Dated: November 1, 2018                        Respectfully submitted,

                                                /s/ David R. Stone

                                                Mark A. Knueve (0067074), Trial Attorney*
                                                Daniel J. Clark (0075125)*
                                                Cory D. Catignani (0084329)*
                                                VORYS, SATER, SEYMOUR AND PEASE LLP
                                                52 East Gay Street
                                                Columbus, Ohio 43215

                                                   7
Case 2:17-cv-00073-TSK-JPM Document 91 Filed 11/01/18 Page 8 of 9 PageID #: 1615




                                     Tel.: (614) 464-5645
                                     Fax: (614) 719-4866
                                     maknueve@vorys.com
                                     djclark@vorys.com
                                     cdcatignani@vorys.com
                                     *Admitted pro hac vice

                                     Justin M. Harrison (WVSB #9255)
                                     JACKSON KELLY PLLC
                                     Post Office Box 553
                                     Charleston, WV 25322
                                     Tel.: (304) 340-1358
                                     Fax: (304) 340-1080
                                     justin.harrison@jacksonkelly.com

                                     David R. Stone (WVSB #12824)
                                     JACKSON KELLY PLLC
                                     150 Clay St., Suite 500
                                     Morgantown, WV 26501
                                     Tel.: (304) 284-4100
                                     Fax: (304) 284-4142
                                     drstone@jacksonkelly.com

                                     Counsel for Defendant Big Lots Stores, Inc.




                                       8
Case 2:17-cv-00073-TSK-JPM Document 91 Filed 11/01/18 Page 9 of 9 PageID #: 1616




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 ELKINS DIVISION

  U.S. EQUAL EMPLOYMENT
  OPPORTUNITY COMMISSION,
                                                      Civil Action No. 2:17-cv-00073
                         Plaintiff,
                                                      Hon. John Preston Bailey
         v.

  BIG LOTS STORES, INC.,

                         Defendant.


                                  CERTIFICATE OF SERVICE

        I, David R. Stone, do hereby certify that on this 1st day of November, 2018, I served a true

 and exact copy of the foregoing, “BIG LOTS STORES, INC.’S MEMORANDUM IN

 SUPPORT OF MOTION TO STRIKE DECLARATIONS OF CHRISTENA JOHNSON,”

 with the Clerk of the Court using the CM/ECF system which will send notification of such filing

 to counsel of record.




                                                             /s/ David R. Stone
                                                             David R. Stone (WVSB #12824)




                                                 9
